SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q /A [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:June 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 1-15497 Maydao Corporation (Formerly RecycleNet Corporation) (Exact name of small business issuer in its charter) Utah 87-0301924 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 175 East 400 South, Suite 900, Salt Lake City Utah, 84111 (Address of principal executive offices, including Zip Code) 801-531-0404 (Issuer's telephone number) (Copies to:) Steve Taylor, 175 East 400 South, Suite 900 Salt Lake City, Utah, 84111801 578-3283 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes( x )No () Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large Accelerated Filer() Accelerated Filer () Non-Accelerated Filer() Smaller Reporting Company ( x ) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act:Yes ( x)No() Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest applicable date: The number of common shares outstanding at August 11, 2010: 8,685,742 Amendment to the Report of Form 10-Q for the Quarter Ended June 30, 2010 Explanatory Note Maydao Corporation (the "Company") is filing this Amendment on Form 10-Q/A to amend our quarterly report filed on Form 10-Q for the period ended June 30, 2010 which was originally filed on August 11, 2010. This amendment is to revise the Principal Executive Officer and Principal Financial Officer certifications for the quarterly report filed on Form 10-Q for the period ended June 30, 2010 to include the introductory language of Paragraph 4 and the language of Paragraph 4(b) of Item 601(b)(31) of Regulation S-K There are no other changes to the original Form 10-Q, other than those outlined in this document. MAYDAO CORPORATION FORM 10-Q QUARTER ENDED June 30, 2010 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets June 30, 2010 and December 31, 2009 (Unaudited) 3 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T. Controls and Procedures 12 PART II – OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults Upon Senior Securities 12 Item 5. Other Information 12 Item 6. Exhibits 12 Signatures 13 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS MAYDAO CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, ASSETS Current Assets Cash $ $ Prepaid expenses - Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Related party accounts payable $ $ Accrued liabilities Total Current Liabilities Stockholders' Deficit Class N convertible shares $0.01 par value; 70,896,789 shares authorized; 0 shares issued and outstanding, respecitvely - - Common shares - $0.01 par value; 179,103,211 shares authorized; 8,685,742 and 8,675,742 shares issued and oustanding, respectively Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ See the accompanying notes to the condensed consolidated unaudited financial statements. 3 MAYDAO CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months For the Six Months Ended June 30, Ended June 30, Sales $
